Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed November 30, 2020.

Amendments
           Applicant's amendments, filed November 30, 2020, is acknowledged. 
	Claims 1-2, 24-54 are cancelled.
	Applicant has amended claims 3-23.
	Applicant has added new claims 56-59.
	Applicant has withdrawn claim 23.
	Claims 3-23, 55-59 are pending.
	Non-elected claims 4, 6-7, 14-15, 23, and 58 are withdrawn from consideration.
Claims 3, 5, 8-13, 16-22, 55-57, and 59 are under examination. 

Election/Restrictions
Reply to first restriction/election requirement: Applicant’s election without traverse of Group III, drawn to a method of preserving a sample comprising a treatment step using a first condition that reduces crosslinking activity at least 10-fold, and a step of inactivating the crosslinker, in the reply filed on November 30, 2020 is acknowledged. Because Applicant elected Group III without traverse, Applicant’s arguments against the restriction requirement (see pages 1-2, joining paragraph, of Applicant’s reply) are moot. Nonetheless, Applicant’s remark that Horiuchi “does not 

Reply to second restriction/election requirement: Applicant’s election of crosslinker polyglycerol 3-polyglycidyl ether (GE38) in the reply filed on November 30, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

First new grounds of restriction, necessitated by amendment: This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
In papers filed November 30, 2020, Applicant amended claim 4 to recite “wherein the first condition comprises an acidic pH, and the second condition comprises a neutral pH” and claim 5 to 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 3.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Each alternative pH for the first and second condition lack unity of invention because the groups do not share the same or corresponding technical feature. That is, each alternative species represents mutually exclusive characteristics of the generic invention, and therefore do not share the same or corresponding technical feature. To elaborate further, one species is directed to a first condition under acidic pH which reduces crosslinking activity at least 10-fold, followed by a second condition under neutral pH which restores crosslinking activity. The other species is directed to a first condition under neutral pH which reduces crosslinking activity at least 10-fold, followed by a second condition under basic pH which restores crosslinking activity.
Claim 4 recites wherein “the crosslinker is an aldehyde” and claim 5 recite wherein “the crosslinker is an epoxide”. Because Applicant elected crosslinker polyglycerol 3-polyglycidyl ether (GE38), an epoxide crosslinker, in the reply filed on November 30, 2020, and because claim 5 recites using an epoxide crosslinker, the species “wherein the first condition comprises a neutral pH, and the second condition comprises a basic pH”, as recited in claim 5, has been constructively elected for prosecution on the merits.


Second new grounds of restriction, necessitated by amendment: In papers filed November 30, 2020, Applicant amended claim 23 to recite a step of “preserving a sample according to the method of claim 3”, necessitating new grounds of restriction.
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
	Group I, claims 3-22, 55-59, drawn to a method for preserving a sample.
	Group II, claims 23, drawn to a method of imaging a sample.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of preserving a sample, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chung et al. “Structural and molecular interrogation of intact biological systems” NATURE (2013) 497, 332-337, of record in the specification.
Chung discloses a method for preserving a sample (page 332, col. 1, “We set ourselves the goal of rapidly transforming intact tissue into an optically transparent and macromolecule-permeable construct while simultaneously preserving native molecular information and structure”) comprising:

exposing the sample to a second condition comprising a temperature of 37˚C for 3 hours, 
wherein the sample is contacted with a solution of 4% crosslinker under the first and second condition.	
See page 337, col. 1, “CLARITY for mouse brain. Adult mice (4–12 weeks old) were anaesthetized with Beuthenasia-D and perfused transcardially with a mixture of 4% (wt) PFA, 4% (wt/vol) acrylamide, 0.05% (wt/vol) bis-acrylamide, 0.25% (wt/vol) VA044 and PBS. Brains were then extracted and incubated in the same solution at 4 ˚C for 3 days. Solution temperature was then increased to 37 ˚C to initiate polymerization. After 3 h at 37 ˚C …”; see also the Full Methods provided with the online version of the paper, “Transcardial perfusion with hydrogel solution: … Perfuse the animal transcardially, first with 20 ml of ice-cold 13PBS and then 20 ml of the ice-cold hydrogel solution. Maintain a slow rate of perfusion (about 2 min for the 20 ml of each solution). (6) Immediately place the tissue (for example, brain) in 20 ml cold hydrogel solution in a 50-ml conical tube. Keep the sample in solution on ice until it can be moved to a 4 ˚C refrigerator. (7) Cover sample in aluminium foil if it contains fluorophores and incubate at 4 ˚C for 2–3 days to allow for further diffusion of the hydrogel solution into the tissue”; see page 337, col. 1, “CLARITY for mouse brain. Adult mice (4–12 weeks old) were anaesthetized with Beuthenasia-D and perfused transcardially with a mixture of 4% (wt) PFA, 4% (wt/vol) acrylamide, 0.05% (wt/vol) bis-acrylamide, 0.25% (wt/vol) VA044 and PBS. Brains were then extracted and incubated in the same solution at 4 ˚C for 3 days. Solution temperature was then increased to 37 ˚C to initiate polymerization. After 3 h at 37 ˚C …”). Compare to instant claims 8-13, 20-21.
The special technical feature of Group I is a step of contacting a sample with crosslinking agents under a first condition that reduces crosslinking activity at least 10-fold, followed by a second 
In papers filed November 30, 2020, Applicant withdrew claim 23. Therefore, Group I, claims 3-22, 55-59, has been constructively elected for prosecution on the merits.

Accordingly, in view of the elections above, claims 4, 6-7, 14-15, 23 and 58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 

	
Priority
	This application is a National Stage of International Application No. PCT/US2016/064538 filed December 2, 2016, claiming priority based on U.S. Provisional Application No. 62/262,366 filed December 2, 2015. Acknowledgement is made to Applicant’s claim to Domestic Benefit of Provisional Application 62/262,366 filed December 2, 2015.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 6, 2018 is being considered by the examiner.
Examiner notes that references cited within office actions, search reports, interview summaries, and similar patent office communications are not considered by the Examiner. If Applicant desires said references to be considered by the Examiner, Applicant should cite said references separately in an information disclosure statement (IDS).



Drawings
The drawings filed June 1, 2018 are objected to because Figure 2C appears to have a legend that requires color to properly interpret the information conveyed in the figure, but Figure 2C is only provided in black-and-white. Thus, one cannot properly assess the information Applicant intends to communicate with the figure. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Applicant is reminded of the following regarding submission of color drawings:
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Claim Objections
	Claim 22 is objected to because of the following informalities:  
Claim 22 is dependent upon a later claim, claim 59, and thus does not comply with 35 U.S.C. 112(d). 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Applicant should correct the numbering of the claim set to comply with 35 U.S.C. 112(d).
	Appropriate correction is required. 


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 8-13, 16-22, 55-57, and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 3 recites a step of exposing a sample to a crosslinker under a first condition that “reduces crosslinking activity at least 10-fold”. Similarly, claim 55 recites wherein the first condition “reduces crosslinking activity at least 100-fold”. The recitations are indefinite because it is unclear by what measure of “crosslinking activity” the limitation refers to. For example, it is unclear if “crosslinking activity” is measured by rate of the crosslinking process, or if “crosslinking activity” is measure by the degree of crosslinking achieved for a given crosslinking agent. Furthermore, the language that crosslinking activity is reduced “at least 10-fold” suggests a standard by which such crosslinking activity is measured. However, the claims do not recite a standard. For example, it is unclear if the “crosslinking activity” is reduced at least 10-fold with respect to the 
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112(b) by providing clear warning to others as to what constitutes infringement of the patent.

	
	Claims 3, 5, 8-13, 16-22, 55-57, and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The independent claim, claim 3, recites a first step of exposing a sample to a crosslinker under a first condition that “reduces crosslinking activity at least 10-fold”, followed by a second step of exposing the sample to a second condition “that restores crosslinking activity”. Thus, the claims are directed to a broad genus of crosslinkers wherein a “first condition” reduces crosslinking activity at least 10-fold and wherein a “second condition” restores crosslinking activity. The limitations that a “first condition” reduces crosslinking activity at least 10-fold and that a “second condition” restores crosslinking activity merely state intended results without providing any indication about how the intended result is provided. The intended result does not follow from (is not an inherent property of) the structure/steps recited in the claim, so it is unclear whether the claim requires some other structure/step(s) to be added to the method to provide the intended result. The specification fails to disclose what structural changes to the method is necessary and sufficient to cause the recited 
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112(b) by providing clear warning to others as to what constitutes infringement of the patent.
            Appropriate correction is required.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 3, 5, 8-13, 16-22, 55-57, and 59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The independent claim, claim 3, recites a first step of exposing a sample to a crosslinker under a first condition that “reduces crosslinking activity at least 10-fold”, followed by a second step of exposing the sample to a second condition “that restores crosslinking activity”. Thus, the claims are directed to a broad genus of crosslinkers wherein a “first condition” reduces crosslinking activity 
	The specification discloses: “Generally, the method involves a first step of permeating a crosslinking agent (or crosslinker, as the terms are used interchangeably herein) throughout the entire sample in a condition that reduces crosslinking activity to a negligible or near negligible level. In some instances, such first condition minimally comprises a low pH, including a pH of about 3. … The method then further involves changing the condition such that crosslinking activity occurs. In some instances, this second condition minimally comprises a neutral pH, including a pH of about 6.5-7. … In the exemplary process described in the Examples, the tissue sample was incubated with PBS” (pages 9-10). Pages 26-27 discloses that (1) the reaction rate of crosslinker glutaraldehyde (GA) is pH-dependent, (2) the crosslinking activity of GA is significantly slowed at pH 3, and (3) the crosslinking activity of GA is restored at neutral pH (see “The GA reaction rate is pH-dependent. When we titrated solutions of GA and BSA to pH 3, GA-BSA gel formation time increased by nearly 200-fold (FIG. 1D). Using this pH dependence, we were able to disperse GA uniformly throughout a sample by switching off the crosslinking reaction with a low-pH buffer (FIG. 1E, left). After 2 days of incubation at low pH, we switched on sample-wide GA-tissue crosslinking by shifting the pH of the sample to a neutral pH (FIG. 1E, right). Using this passive buffer-switching approach, we were able to achieve complete GA penetration and uniform gel formation throughout the entire rat brain (FIG. 1F)”). See also page 41: “The SWITCH approach takes advantage of the way certain chemicals can be reversibly and rapidly changed by simply modulating their surrounding 
	exposing a tissue sample to 4-10% GA under pH 3 for 2 days at 4˚C (first condition), and
	exposing the sample to PBS solution with addition of 1-4% GA for 2 days at 4˚C and 2-7 hr at 37˚C.
	However, the independent claim does not recite (1) the identity of the crosslinking agent, (2) the concentration of crosslinking agent, (3) the pH, (4) the temperature, and (5) the incubation time. Moreover, dependent claim 5 recites that (1) the crosslinker is an epoxide, as opposed to an aldehyde (e.g. GA), (2) the first condition comprises a neutral pH, as opposed to an acidic pH (e.g. 

	Molin et al. “A Kinetic Study of the Reaction Between Glutaraldehyde and Horseradish Peroxidase”, THE JOURNAL OF HISTOCHEMISTRY AND CYTOCHEMISTRY, Vol. 26, No. 12, pp. 105:3-1056, 1978, of record in IDS, reacted 0.25% and 2.5% glutaraldehyde (GA) with horseradish peroxidase (HRP) protein under pH 3, 4, 5, 6, 7, 8, 9, and 10 for 2 hours at room 

	Hartman et al. “Importance of Fixation in Immunohistochemistry”, The Journal of Histochemistry and Cytochemistry, Vol. 29, No. 7, pages 844-850 (1981), discloses a fixation method comprising:
	perfusing anesthetized rats with a 4% formaldehyde solution, an aldehyde crosslinker, at pH 6.5 for 5 minutes,
	perfusing the rats with a 4% formaldehyde solution, an aldehyde crosslinker, at pH 9.0 and 11.0 for 10 minutes,
	extracting tissue samples from the rats, and 
	contacting the tissue samples with a 4% formaldehyde solution, an aldehyde crosslinker, at pH 9.0 and 11.0 for 16-20 hours at 4˚C.
	See subsections “Fixative” and “Fixation” on page 845; and see page 846, col. 1-2, joining paragraph).
	Hartman discloses that the rate of fixation is “extremely slow” at pH 6.5 (see Abstract). Hartman does not disclose that contact with a 4% formaldehyde solution at pH 6.5 for 5 minutes (i.e. a “first condition”) results in a 10-fold reduction in crosslinking activity.

Horiuchi et al. "Three-dimensional ultrastructure of the brush border glycocalyx in the mouse small intestine: a high resolution scanning electron microscope study", Arch Histol (ytol, 68 (1): 51-56 (2005), of record in IDS, discloses a fixation method comprising:

rinsing the sample under a pH of 3.0, 7.0, or 11.0  for 6 hours at room temperature (second condition). 
See page 52, second paragraph.
However, Horiuchi does not disclose that the first condition reduces the crosslinking activity of glutaraldehyde at least 10-fold and that the second condition subsequently restores crosslinking activity of glutaraldehyde.

	Leach et al. “Crosslinked α-elastin biomaterials: towards a processable elastin mimetic scaffold”, Acta Biomaterialia 1 (2005) 155–164, discloses a method of crosslinking biomaterials comprising:
	exposing a sample to crosslinker ethylene glycol diglycidyl ether (EGDE), an epoxy crosslinker, under a first condition comprising a neutral pH (about 7), and
	exposing the sample to a second condition comprising a basic pH (above 10).
	See Figure 2 and first paragraph of subsection 2.1 on page 157.
	Leach further discloses wherein the sample is contacted with a solution of 4% crosslinker under the first and second condition; wherein the first and second condition comprises a temperature of 37°C; and wherein the sample is exposed to the first and second condition for 2 hours (page 157, col. 2, “Next, we added 0.3 ml/well of crosslinker solution: 4% EGDE and 4 M NaCl in 0.5 M HCl, PBS or 0.5 M NaOH (~0.6 µl EGDE per mg α-elastin). The plate was returned to the 37 ˚C incubator for 2 h. For the materials crosslinked with a double-step process, the rinsing and crosslinking steps were repeated with a solution of the second pH”).
	Compare Leach’s disclosure to instant claims 5, 10-11, 13, 20-21, 56-57.


Chung et al. “Structural and molecular interrogation of intact biological systems” NATURE (2013) 497, 332-337, of record in the specification, discloses a method for preserving brain tissue (page 332, col. 1, “We set ourselves the goal of rapidly transforming intact tissue into an optically transparent and macromolecule-permeable construct while simultaneously preserving native molecular information and structure”) comprising:
exposing the sample to crosslinker paraformaldehyde (PFA), an aldehyde crosslinker, under a first condition comprising a temperature of 4˚C for 2-3 days, and 
exposing the sample to a second condition comprising a temperature of 37˚C for 3 hours. 	See page 337, col. 1, “CLARITY for mouse brain. Adult mice (4–12 weeks old) were anaesthetized with Beuthenasia-D and perfused transcardially with a mixture of 4% (wt) PFA, 4% (wt/vol) acrylamide, 0.05% (wt/vol) bis-acrylamide, 0.25% (wt/vol) VA044 and PBS. Brains were then extracted and incubated in the same solution at 4 ˚C for 3 days. Solution temperature was then increased to 37 ˚C to initiate polymerization. After 3 h at 37 ˚C …”; see also the Full Methods provided with the online version of the paper, “Transcardial perfusion with hydrogel solution: … 
	Chung further discloses wherein the sample is contacted with 4% crosslinker in the first and second conditions (see page 337, col. 1, “CLARITY for mouse brain. Adult mice (4–12 weeks old) were anaesthetized with Beuthenasia-D and perfused transcardially with a mixture of 4% (wt) PFA, 4% (wt/vol) acrylamide, 0.05% (wt/vol) bis-acrylamide, 0.25% (wt/vol) VA044 and PBS. Brains were then extracted and incubated in the same solution at 4 ˚C for 3 days. Solution temperature was then increased to 37 ˚C to initiate polymerization. After 3 h at 37 ˚C …”).
Compare Chung’s disclosure to instant claims 8-13, 20-21.
Chung does not disclose that the first condition reduces the crosslinking activity of paraformaldehyde at least 10-fold and that the second condition(s) restore crosslinking activity of paraformaldehyde.

Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art of the structural changes to the instantly claimed method that will necessarily and predictably achieve the recited intended results.
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112(a). 
The dependent claims are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend. In particular, Examiner points to dependent 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/KEVIN K HILL/Primary Examiner, Art Unit 1633